NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 31, 2007*
                             Decided November 2, 2007

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 07-1941

LATONIA SMITH,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of
                                                Indiana, Indianapolis Division
      v.
                                                No. 1:04-cv-1487-JDT-TAB
JOHN E. POTTER, Postmaster
General of the United States Postal             John Daniel Tinder,
Service,                                        Judge.
      Defendant-Appellee.

                                      ORDER

      Latonia Smith, a distribution clerk for the United States Postal Service, sued
her employer claiming that it suspended her without pay because of her race and
gender in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to
2000e-17. The district court granted summary judgment to the Postal Service.
Smith appeals, and we affirm.




      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-1941                                                                    Page 2

      While at work at an Indianapolis post office, Smith, who is black, collided
with her white co-worker, Chris Litsey, as they passed each other in a crowded
hallway. Smith characterizes the incident as an assault, similar to a football block;
other witnesses described the collision as an accident. As a result of the collision,
Smith was diagnosed with a shoulder contusion and given work restrictions.

       Smith reported the altercation to her supervisor, Rhonda Davis, who
promptly asked Litsey for his account of the incident. Litsey told her that he had
bumped into Smith in the hallway. He explained that a month earlier Smith had
accidentally run into him with a cart and since then the two would jokingly pretend
that they were about to collide. Litsey also mentioned that Smith had hit him a
second time in response to the initial collision. Davis told Smith what Litsey had
said, but Smith told her he was lying and that she should just “forget it.” Smith
nevertheless reported the incident again, this time to branch manager Cathy
Vaughn Jarrett, who began a formal investigation.

        As part of her investigation, Vaughn Jarrett interviewed witnesses to the
incident, who gave divergent accounts of what happened. One witness reported
that Litsey had bumped into Smith. Another told Vaughn Jarrett that he had
observed Smith yelling at Litsey but did not see any contact between them. A third
described Litsey “flipping” Smith with the back of his hand; Litsey explained that
he had put his hand on Smith’s shoulder to apologize for running into her. Finally,
a fourth witness stated that she saw Smith yell at Litsey and hit his arm after the
initial collision. This last witness report, together with Litsey’s offhand remark
that Smith had not meant to hit him, concerned Vaughn Jarrett. She decided to
reinterview witnesses to learn more about Smith’s conduct.

       Meanwhile, Smith was unhappy with the responses to her complaint and
contacted the local Postal Inspector and an EEOC attorney to file an EEO
complaint. She told them that the Postal Service made her feel insignificant and
that she was frustrated with its response to workplace violence. She also copied her
complaint to Vaughn Jarrett.

       As Vaughn Jarrett continued to investigate, she learned that several
witnesses thought Smith had deliberately hit Litsey after the initial collision.
Vaughn Jarrett spoke with Smith again, this time with a union representative
present, but Smith denied hitting Litsey, even when confronted with the contrary
witness statements. Nonetheless, Vaughn Jarrett concluded that Smith had in fact
hit Litsey. She provided the results of her investigation to Smith’s supervisor,
Debra Young. After reviewing the investigation, Young concurred with Vaughn
Jarrett’s assessment and additionally concluded that Smith had lied during the
investigation. Young then fired Smith for striking Litsey and providing false
information during an official investigation. (The Postal Service later reduced the
termination to a suspension without pay, and Smith returned to work about nine
No. 07-1941                                                                    Page 3

months later.) Litsey received only a warning letter for his part in the altercation,
the mildest form of disciplinary action taken by the Postal Service.

       After returning to work, Smith filed the present lawsuit, claiming that her
suspension without pay was motivated by race and sex discrimination and that the
Postal Service retaliated against her for contacting the EEOC. She withdrew her
retaliation claim before the district court had an opportunity to review it, conceding
that “discovery ha[d] generated insufficient evidence upon which she could prove
her retaliation claim.” The case proceeded to summary judgment on her remaining
two claims. The district court granted summary judgment to the Postal Service
because Smith had provided no evidence from which a jury could conclude that the
Postal Service’s stated reason for her discipline was pretext for discrimination. The
district court also awarded the Postal Service its costs.

       On appeal, Smith challenges the district court’s grant of summary judgment
to the Postal Service and the award of costs. We review a district court’s grant of
summary judgment de novo, construing all facts and reasonable inferences in the
light most favorable to the non-moving party. Brown v. Ill. Dep’t of Natural Res.,
499 F.3d 675, 680 (7th Cir. 2007). Summary judgment is proper if “the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law.” Id. (quoting Fed.
R. Civ. P. 56(c)).

        Smith first attempts to revive the retaliation claim that she withdrew after
the Postal Service filed its motion for summary judgment. But the district court
never evaluated her retaliation claim on its merits, so we cannot review that claim
or consider the additional documents she has provided to support it. See Chavez v.
Ill. State Police, 251 F.3d 612, 628 (7th Cir. 2001).

       Smith next argues that she provided sufficient evidence, through the indirect
method of proof, to survive summary judgment on her race and gender
discrimination claims. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03
(1973). The district court assumed without deciding that Smith satisfied her prima
facie case, and granted summary judgment because Smith could not show that the
Postal Service’s articulated reason for disciplining her—that she hit Litsey and lied
about it—was pretext for discrimination. See Burks v. Wis. Dep’t of Transp., 464
F.3d 744, 754 (7th Cir. 2006). To constitute pretext, the Postal Service’s reason for
disciplining Smith must be a lie. Id. It does not matter whether the Postal Service
made the right decision, so long as its justification for disciplining Smith is an
honest one. Id.
       In an attempt to show pretext, Smith argues that the Postal Service’s
investigation of her altercation with Litsey was shoddy and differed procedurally
from its investigation of a prior incident in which an African-American woman
No. 07-1941                                                                   Page 4

struck a white man. She also notes that Litsey’s punishment was less severe than
hers. But Smith does not argue that the Postal Service’s stated reason for
suspending her was not its actual reason. See Forrester v. Rauland-Borg Corp., 453
F.3d 416, 417 (7th Cir. 2006). Rather, Smith’s arguments—that Litsey lied to the
investigators, that Vaughn Jarrett did not interview witnesses quickly enough, and
that the Postal Service neglected to comply with its internal procedures for
investigating the altercation—all challenge the correctness of the Postal Service’s
conclusion that Smith hit Litsey. That the Postal Service may have been wrong to
suspend Smith does not show that it lied about its reason for doing so. See id. at
419. Because Smith has offered no evidence showing that the Postal Service’s
proffered reason is a lie, the district court properly granted summary judgment to
the Postal Service. Burks, 464 F.3d at 755.

       Finally, Smith asks that we reverse the district court’s award of costs to the
Postal Service. See Fed. R. Civ. P. 54(d)(1). Smith appears to argue that because
she has filed this appeal, the Postal Service cannot be the prevailing party and thus
is not entitled to its costs under Rule 54. But we have previously rejected this
argument, and so we will not disturb the district court’s award. See Hoeller v.
Eaton Corp.,149 F.3d 621, 625-26 (7th Cir. 1998).

                                                                        AFFIRMED.